Opinion filed May 19, 2022




                                       In The


        Eleventh Court of Appeals
                                     ___________

                             No. 11-22-00077-CV
                                     ___________

                IN THE MATTER OF CRAIG WHITE, A
                      VEXATIOUS LITIGANT

                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                        Trial Court Cause No. 1-2022


                     MEMORANDUM OPINION
      Appellant, Craig White, has been declared to be a vexatious litigant and is
subject to a prefiling order that prohibits him from filing new pro se litigation
without obtaining permission from the appropriate local administrative judge. See
TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101(a), .102 (West 2017). In this appeal,
Appellant attempts to appeal from an order in which the local administrative judge
for Scurry County denied Appellant’s request for permission to file new pro se
litigation. We dismiss the appeal.
      When the appeal was docketed in this court, we notified Appellant that the
order from which he attempted to appeal did not appear to be an appealable order,
and we requested a response showing grounds to continue this appeal. In response,
Appellant filed a motion to amend this proceeding and to classify it as an original
mandamus proceeding rather than an appeal. We denied that motion.
       Section 11.102(f) provides: “A decision of the appropriate local
administrative judge . . . denying a litigant permission to file a litigation . . . is not
grounds for appeal, except that the litigant may apply for a writ of mandamus with
the court of appeals not later than the 30th day after the date of the decision. . . .” Id.
§ 11.102(f). We note that even if we had permitted Appellant to transform this
appeal into a mandamus proceeding, the mandamus proceeding would not have been
timely under Section 11.102(f) because Appellant’s notice of appeal was filed more
than thirty days after the date that the local administrative judge signed the order
about which Appellant complains. Appellant did not file a timely application for a
writ of mandamus, and he may not file a direct appeal of the local administrative
judge’s order denying Appellant’s request for permission to file new pro se
litigation. Therefore, this court lacks jurisdiction over this appeal. See Harper v.
State, No. 01-18-00030-CV, 2018 WL 1954183, at *1 (Tex. App.—Houston [1st
Dist.] Apr. 26, 2018, no pet.).
      Consequently, we dismiss the appeal for want of jurisdiction. See TEX. R.
APP. P. 42.3(a).


                                                       PER CURIAM


May 19, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2